
	
		II
		111th CONGRESS
		1st Session
		S. 608
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2009
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Consumer Product Safety Improvement Act of
		  2008 to exclude secondary sales, repair services, and certain vehicles from the
		  ban on lead in children's products, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Common Sense in Consumer Product
			 Safety Act of 2009.
		2.Exclusion of secondary
			 sales, repair services, and certain vehicles from ban on lead in children's
			 products
			(a)Exclusion of
			 secondary sales and repair servicesSubsection (a) of section 101 of the
			 Consumer Product Safety Improvement Act of 2008 (15 U.S.C. 1278a) is amended by
			 adding at the end the following:
				
					(3)Construction
						(A)Secondary
				salesThe sale of a children's product described in paragraph (1)
				after the first retail sale of that product shall not be considered an
				introduction or delivery for introduction into interstate commerce under
				section 4(a) of the Federal Hazardous Substances Act (15 U.S.C. 1263(a)) of
				such product.
						(B)Repair
				servicesThe repair of a children's product described in
				paragraph (1) shall not be considered an introduction or delivery for
				introduction into interstate commerce under such section 4(a) of such
				product.
						.
			(b)Exclusion of
			 certain vehiclesSubsection (b) of such section 101(b) is
			 amended—
				(1)by redesignating
			 paragraph (5) as paragraph (6); and
				(2)by inserting
			 after paragraph (4) the following:
					
						(5)Certain
				vehiclesA vehicle designed or intended primarily for children 7
				years of age or older shall not be considered a children's product for purposes
				of the prohibition in subsection (a). In determining whether a vehicle is
				primarily intended for a child 7 years of age or older, the factors specified
				in section 3(a)(2) of the Consumer Product Safety Act (15 U.S.C. 2052(a)(2))
				shall be considered except that such section shall be applied by substituting
				7 years of age or older for 12 years of age or
				younger each place that term
				appears.
						.
				
